ON MOTION FOR REHEARING AND CERTIFICATION

PER CURIAM.
We deny appellant’s motion for rehearing but certify the following question as one of great public importance:

Is a Michigan insurer, which does not sell insurance in Florida, subject to personal jurisdiction in Florida in a suit by the insured seeking a defense and coverage, where (a) the insured is being sued in Florida for committing slander in Florida and (b) the policy is a homeowner’s policy covering only a Michigan residence but also providing coverage for torts including slander?

FARMER, KLEIN and MAY, JJ., concur.